DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 28 December 2021.  Claims 21-32 and 34-41 are pending, wherein claim 41 is new.

Allowable Subject Matter
Claims 21-32 and 34-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks have been carefully considered and have been found persuasive.   The cited prior art is found to be deficient in several respects particularly regarding outputting both the excitation radiation and the ablation radiation from the same laser source, wherein the laser source is controlled to generate the excitation radiation while also generating the ablation radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4 March 2022